                                                                                                Case 5:16-cv-00600-JGB-SP Document 405 Filed 03/08/21 Page 1 of 8 Page ID #:7159


                                                                                               1 TUCKER ELLIS LLP
                                                                                                 Daniel J. Kelly - SBN 145088
                                                                                               2 daniel.kelly@tuckerellis.com
                                                                                                 201 Mission Street, Suite 2310
                                                                                               3 San Francisco, CA 94105
                                                                                                 Telephone:      415.617.2400
                                                                                               4 Facsimile:      415.617.2409
                                                                                               5 Attorneys for Judgment Lienholder
                                                                                                 BELLAIRE TOWER HOMEOWNERS ASSOCIATION
                                                                                               6
                                                                                               7
                                                                                               8
                                                                                               9                                 UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                              11                                  EASTERN DIVISION - RIVERSIDE
                                                                                              12
                                                                                                   WB MUSIC CORP. et al.,                           )   Case No. 5:16-cv-00600-JGB-SP
                                                                                              13                                                    )
TUCKER ELLIS LLP




                                                                                                                             Plaintiff,             )   SUPPLEMENTAL DECLARATION
                                                                                              14                                                    )   OF DANIEL J. KELLY RE
                                                                                                           v.                                       )   BELLAIRE OWNERSHIP OF
                                                                                              15                                                    )   ANTENNA STRUCTURE
                                                                                                 ROYCE INTERNATIONAL                                )
                                                                                              16 BROADCASTING CORPORATION, et                       )
                                                                                                 al.                                                )
                                                                                              17                                                    )
                                                                                                              Defendants.                           )
                                                                                              18                                                    )
                                                                                              19           I, Daniel J. Kelly, hereby declare as follows:
                                                                                              20           1.       I am an attorney at law licensed to practice before all of the courts of the
                                                                                              21 State of California and this Court. I am partner in the law firm of Tucker Ellis LLP,
                                                                                              22 attorneys for Judgment Lienholder/interested party Bellaire Tower Homeowners
                                                                                              23 Association (“Bellaire”). I make this supplemental declaration in support of the
                                                                                              24 Receiver’s Report Re: Stolz Perjury and Contempt [Document 400] and in reply to
                                                                                              25 Defendants’ Response to Receiver’s Report Re: Stolz Perjury and Contempt [Document
                                                                                              26 404] that includes Edward Stolz’s (“Stolz”) “up to date responses” and republishes Mr.
                                                                                              27 Stolz’s prior response to the Court’s request for information Item 10 with respect to the
                                                                                              28 Bellaire judgment, without change.

                                                                                                                 SUPPLEMENTAL DECLARATION OF DANIEL J. KELLY RE ANTENNA OWNERSHIP
                                                                                                   013244\000001\1557921.1
                                                                                                Case 5:16-cv-00600-JGB-SP Document 405 Filed 03/08/21 Page 2 of 8 Page ID #:7160


                                                                                               1           2.       Mr. Stolz has failed to correct his prior false statements under oath with
                                                                                               2 respect to the Bellaire judgment and apparently still falsely asserts that defendant Golden
                                                                                               3 State Broadcasting LLC (“Golden State”) has an ownership or other interest in the
                                                                                               4 rooftop antenna tower located on the top of the Bellaire Tower located at 1101 Green
                                                                                               5 Street, San Francisco, California.
                                                                                               6           3.       Archive information available on FCCInfo.com, a service of Cavell, Mertz
                                                                                               7 & Associates, Inc., reflects that the Building with Mast [BMAST] antenna structure
                                                                                               8 [Structure Registration Number 1024038] was built on February 1, 1962 and that KREV
                                                                                               9 (FM)’s Construction Permit application for this location was granted on January 21,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10 2011. A true and correct copy of the FCCInfo Results is attached as Exhibit A and
                                                                                              11 incorporated by reference.
                                                                                              12           4.       On June 23, 2014, the FCC issued an Antenna Structure Registration [ASR]
                                                                                              13 for BMAST Antenna Structure Number 1024038 reflecting that Bellaire was the owner.
TUCKER ELLIS LLP




                                                                                              14 A true and correct copy of the ASR is attached as Exhibit B and incorporated by
                                                                                              15 reference.
                                                                                              16           5.       FCC records reflect that it sent its written Notice of Antenna Structure
                                                                                              17 Registration Change of Ownership to Mr. Stolz on or about June 24, 2014. A true and
                                                                                              18 correct copy of the FCC notice is attached as Exhibit C and incorporated by reference.
                                                                                              19           6.       I have represented Bellaire with respect to its litigation against Golden State
                                                                                              20 since October 9, 2012. I am not aware of any response by Mr. Stolz or Golden State to
                                                                                              21 the ASR ownership registration change or any claim or threatened litigation by Mr. Stolz
                                                                                              22 or Golden State in the more than six (6) years since judgment was entered in favor of
                                                                                              23 Bellaire and against by Golden State.
                                                                                              24           I declare under penalty of perjury under the laws of the State of California and the
                                                                                              25 United States of America that the forgoing is true and correct.
                                                                                              26           Executed on March 8, 2021 at Mill Valley, California.
                                                                                              27
                                                                                              28                                                     Daniel J. Kelly
                                                                                                                                                    2
                                                                                                                 SUPPLEMENTAL DECLARATION OF DANIEL J. KELLY RE ANTENNA OWNERSHIP
                                                                                                   013244\000001\1557921.1
                                                                                                Case 5:16-cv-00600-JGB-SP Document 405 Filed 03/08/21 Page 3 of 8 Page ID #:7161


                                                                                               1                                 CERTIFICATE OF SERVICE
                                                                                               2
                                                                                                           This Certificate of Service is made in compliance with Local Rule 5.1.2 and Civ.R.
                                                                                               3
                                                                                                   5(b). I am employed in the County of San Francisco, State of California. I am over the
                                                                                               4
                                                                                                   age of 18 and not a party to the within action. My business address is 201 Mission Street,
                                                                                               5
                                                                                                   Suite 2310, San Francisco, CA 94105.
                                                                                               6
                                                                                                           I hereby certify that on March 8, 2021, I electronically filed the document(s)
                                                                                               7
                                                                                                   entitled SUPPLEMENTAL DECLARATION OF DANIEL J. KELLY RE
                                                                                               8
                                                                                                   BELLAIRE OWNERSHIP OF ANTENNA STRUCTURE with Court and served said
                                                                                               9
                                                                                                   document(s) in the following manner:
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10
                                                                                                       (X) By Court Via Notice of Electronic Filing (NEF): The document(s) was
                                                                                              11 served by the court via NEF and hyperlink to the document.
                                                                                              12
                                                                                              13           I declare under penalty of perjury that I am a member admitted to practice before
TUCKER ELLIS LLP




                                                                                              14 the District Court for the Central District of California and ECF registered in this Court
                                                                                              15 and that the foregoing is true and correct.
                                                                                              16           Executed on March 8, 2021 at Mill Valley, California.
                                                                                              17
                                                                                              18
                                                                                              19                                                    By /s/ Daniel J. Kelly
                                                                                                                                                       Daniel J. Kelly
                                                                                              20
                                                                                              21
                                                                                              22
                                                                                              23
                                                                                              24
                                                                                              25
                                                                                              26
                                                                                              27
                                                                                              28

                                                                                                                                       CERTIFICATE OF SERVICE
                                                                                                   013244\000001\1557921.1
Case 5:16-cv-00600-JGB-SP Document 405 Filed 03/08/21 Page 4 of 8 Page ID #:7162




                                                                    EXHIBIT A
73936465 Case   5:16-cv-00600-JGB-SP Document 405 JGGMrjs$Viwypxw
                                                        Filed 03/08/21 Page 5 of 8 Page ID #:7163
                                   Sqrm1Hmvigxmsrep$Erxirre$
                                   Erxirre$Qeoi3Qship>$Rsri$
                                   Erxirre$MH>$4$Tspevm~exmsr>$

        Wxvygxyvi$Mrjsvqexmsr               OVIZ,JQ-$Pmgirwii                               F\TL16454565:EFS$Ettpmgerx
                                               Mrjsvqexmsr                                         Mrjsvqexmsr
         Wxvygxyvi$Vikmwxvexmsr
           Ryqfiv$546847<
                                           KSPHIR$WXEXI                                  ,Ew$sj$64550$hexi$sj$xlmw$Ettpmgexmsr-
    Wxvygxyvi$X}ti>$Wxvygxyvi           FVSEHGEWXMRK$PPG
    X}ti>$FQEWX                         ;7;77$Jvih$[evmrk$Hvmzi                                    IH[EVH$V2$WXSP^0$MM
    Vikmwxivih$Xs>                             Wymxi$645                                              Xmxpi>$Tviwmhirx
    Ksphir$Wxexi$Fvsehgewxmrk0           Tepq$Hiwivx0$GE$=66:4                                       Hexi>$5635:36454
    PPG                                   Tlsri>$;:41<<719<94                                       Ettpmgexmsr$Givxmjmiv
    Wxvygxyvi$Ehhviww>$                        Pmgirwii
    5545$Kviir$Wx$Ex                                                                                  VS]$T2$WX]TI0$MMM
    Piezir{svxl                                                                                          T2$S2$Fs|$<4;
    Wer$Jvergmwgs0$GE                                                                           6768$Rsvxl$Gpiziperh1qewwmppsr
    EWV$Mwwyih>$4=35836454                                                                                   Vseh
    Hexi$Fympx>$4634535=:6                                                                          Fexl0$SL$8865414<4;
    Wmxi$Ipizexmsr>$<82;q2                                                                           Tlsri>$7741:9=18884
    Wxvygxyvi$Limklx>$:6q2                                                                        Xmxpi>$Gsrwypxmrk$Irkmriiv
    Limklx$Szivepp>$;62<q2                                                                             Hexi>$5635:36454
    Szivepp$Limklx$EQWP>                                                                              Givxmj}mrk$Irkmriiv
    59;29q2
    JEE$Hixivqmrexmsr>                                                                            FVYGI$E2$SPGSXX
    4936<35==;                                                                              Wuymvi0$Werhivw$*$Hiqtwi}$P2p2t2
    Temrx$*$Pmklx$JEE$Gletxivw>                                                              5645$Tirrw}pzerme$Eziryi$R2{2
    RSRI                                                                                         [ewlmrkxsr0$HG$64448
    7;18;19824$R$56616914724$[                                                                    Tlsri>$6461:6:1::59
    ,REH$<7-                                                                                    I1Qemp>$fspgsxxDwwh2gsq
    7;18;19827$R$56616819=25$[                                                                   Gsrxegx$Vitviwirxexmzi
    ,Gsrzivxih$xs$REH$6;-
                                                                                                  KSPHIR$WXEXI
                                                                                               FVSEHGEWXMRK$PPG
                                                                                          ;7;77$Jvih$[evmrk$Hvmzi0$Wymxi$645
                                                                                               Tepq$Hiwivx0$GE$=66:4
                                                                                                Tlsri>$=5:17:;1<465
                                                                                              I1Qemp>$ih{evhDovgo2gsq
                                                                                                      Ettpmgerx


                 Ewwsgmexih$Perh$Qsfmpi$Pmgirwiw                                    Ewwsgmexih$Qmgvs{ezi$Pmgirwiw



                       ,Rs$Vigsvhw$Jsyrh-                                                       ,Rs$Vigsvhw$Jsyrh-


                                      Wxyh}$Hexi>$5437436457?$Wxyh}$Hyvexmsr>$424479$Wigsrhw2
                                            Hexefewi$Wsyvgiw>$5437436457$JGG$GHFW0$
                                                      5436=36457$JGG$EWV0$
                                              5436=36457$JGG$YPW$Qmgvs{ezi0$erh$
                                           5436=36457$JGG$YPW$Fvsehgewx$Perh$Qsfmpi2



                                                                                                                  EXHIBIT A
   Case 5:16-cv-00600-JGB-SP Document 405 Filed 03/08/21 Page 6 of 8 Page ID #:7164


                                      UNITED STATES OF AMERICA
                                 FEDERAL COMMUNICATIONS COMMISSION
       Re                          ANTENNA STRUCTURE REGISTRATION

     OWNER: Bellaire Tower Homeowners Association


FCC Registration Number (FRN): 0023744410
    ATTN: Niels L. Pearson                                                             Antenna Structure Registration Number
    Bellaire Tower Homeowners Association                                                                1024038
    1101 Green St.
    Apt. 1304
                                                                                                        Issue Date
    San Francisco, CA 94109
          fe
                                                                                                        06/23/2014
 Location of Antenna Structure                                                      Ground Elevation (AMSL)
 1101 GREEN ST AT LEAVENWORTH
 SAN FRANCISCO, CA 94109                                                                                           84.7 meters
                                                                                    Overall Height Above Ground (AGL)
 County: SAN FRANCISCO
                                     re
                                                                                                                   72.8 meters
           Latitude                     Longitude                                   Overall Height Above Mean Sea Level (AMSL)
         37- 47- 54.0 N               122- 25- 03.0 W            NAD83
                                                                                                                         157.5 meters
                          Center of Array Coordinates                                               Type of Structure
                                                                                                           BMAST
                                    N/A
                                                                                                    Building with Mast
                                                   nc
 Painting and Lighting Requirements:
 FAA Chapters NONE
                                                                   eC
 Conditions:




       This registration is effective upon completion of the described antenna structure and notification to the
       Commission.        YOU MUST NOTIFY THE COMMISSION WITHIN 24 HOURS OF COMPLETION OF
       CONSTRUCTION OR CANCELLATION OF YOUR PROJECT, please file FCC Form 854. To file electronically,
       connect to the antenna structure registration system by pointing your web browser to
                                                                                         op
       http://wireless.fcc.gov/antenna. Electronic filing is recommended. You may also file manually by submitting a
       paper copy of FCC Form 854. Use purpose code “NT” for notification of completion of construction; use purpose
       code “CA” to cancel your registration.

       The Antenna Structure Registration is not an authorization to construct radio facilities or transmit radio signals. It is
       necessary that all radio equipment on this structure be covered by a valid FCC license or construction permit.

       You must immediately provide a copy of this Registration to all tenant licensees and permittees sited on
       the structure described on this Registration (although not required, you may want to use Certified Mail to
                                                                                                          y

       obtain proof of receipt), and display your Registration Number at the site. See reverse for important
       information about the Commission’s Antenna Structure Registration rules.




                                                        Page 1 of 2                                                          FCC 854R


                                                                                                                     EXHIBIT B
 Case 5:16-cv-00600-JGB-SP Document 405 Filed 03/08/21 Page 7 of 8 Page ID #:7165


You must comply with all applicable FCC obstruction marking and lighting requirements, as set forth in Part 17 of the
Commission’s Rules (47 C.F.R. Part 17). These rules include, but are not limited to:

     Posting the Registration Number: The Antenna Structure Registration Number must be displayed in a
     conspicuous place so that it is readily visible near the base of the antenna structure. Materials used to display the
     Registration Number must be weather-resistant and of sufficient size to be easily seen at the base of the antenna
     Re
     structure. Exceptions exist for certain historic structures. See 47 C.F.R. 17.4(g)-(h).

     Inspecting lights and equipment: The obstruction lighting must be observed at least every 24 hours in order to
     detect any outages or malfunctions. Lighting equipment, indicators, and associated devices must be inspected at
     least once every three months.

     Reporting outages and malfunctions: When any top steady-burning light or a flashing light (in any position) burns
     out or malfunctions, the outage must be reported to the nearest FAA Flight Service Station, unless corrected within
     30 minutes. The FAA must again be notified when the light is restored. The owner must also maintain a log of these
                       fer
     outages and malfunctions.

     Maintaining assigned painting: The antenna structure must be repainted as often as necessary to maintain good
     visibility.

     Complying with environmental rules: If you certified that grant of this registration would not have a significant
     environmental impact, you must nevertheless maintain all pertinent records and be ready to provide documentation
     supporting this certification and compliance with the rules, in the event that such information is requested by the
     Commission pursuant to 47 C.F.R. 1.1307(d).
                                         en
     Updating information: The owner must notify the FCC of proposed modifications to this structure; of any change in
     ownership; or, within 30 days of dismantlement of the structure.

You can find additional information at [insert link] or by calling (877) 480-3201 (TTY 717-338-2824).
                                            c                    eC
                                                                                      op
                                                                                                        y

                                                   Page 2 of 2
                                                                                                                    FCC 854R
                    Federal
Case 5:16-cv-00600-JGB-SP   Communications
                          Document             Commission
                                   405 Filed 03/08/21 Page 8 of 8 Page ID #:7166
                                    Wireless Telecommunications Bureau
                                             1270 Fairfield Road
                                          Gettysburg, PA 17325-7245


           NOTICE OF ANTENNA STRUCTURE REGISTRATION CHANGE OF OWNERSHIP
    Re
  ATTN: MR. EDWRAD STOLZ
  GOLDEN STATE BROADCASTING, LLC
                                                                                                        Date: 06-24-2014
                                                                                                Reference No.: 0805344
  400 SECOND STREET, THIRD FLOOR
  SAN FRANCISCO, CA 94107
       fe
  Re: GOLDEN STATE BROADCASTING, LLC


  The Commission recently processed an application to change the ownership for the antenna structure listed below.
  This antenna structure was previously registered under your name, and has been MODIFIED to reflect a change of
                                 re
  ownership. Therefore, you are no longer listed as the owner on this antenna structure registration.


  Registration No.                             NAD 83 Coordinates                                 Overall Height (AGL)
  1024038                                      37-47-54.0 N 122-25-03.0 W                         72.8 meters
                                             nc
  Location                                                                  City                                   State
  1101 GREEN ST AT LEAVENWORTH                                              SAN FRANCISCO                          CA
                                                                eC
  If you believe an error has occurred, please notify the Commission immediately in writing. Correspondence should
  include a copy of this notice and be mailed to the address on the letterhead. Overnight couriers and hand deliveries
  should be sent to Federal Communications Commission, 1280 Fairfield Road, Gettysburg, PA 17325.

  For additional information or assistance, you may visit the website at http://wireless.fcc.gov/antenna. You may also
  call the FCC at (877) 480-3201 (TTY 717-338-2824). To provide quality service and ensure security, all telephone
  calls are recorded.
                                                                                  op
                                                                                                  y

                                                                                                     EXHIBIT C
                                                  Page 1 of 1                                                     FCC 684
                                                                                                             November 2007
